Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 1, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142323(54)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 142323
  v                                                                 COA: 292469
                                                                    Wayne CC: 08-014196-FH
  JOSEPH ALEXANDER FRANKLIN,
             Defendant-Appellee.
  _____________________________________


         On order of the Chief Justice, the motion by defendant appellee for extension to
  July 12, 2011 of the time for filing his brief and appendix is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 1, 2011                      _________________________________________
                                                                               Clerk